Judgment, Supreme Court, Bronx County (Edward M. Davidowitz, J., at plea; Seth L. Marvin, J., at presentence hearing and sentence), rendered March 18, 2005, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of IVs to 9 years, unanimously affirmed.
After a thorough hearing (see Torres v Berbary, 340 F3d 63 [2d Cir 2003]), the sentencing court properly concluded that defendant had breached his plea agreement and forfeited his opportunity for a more lenient disposition. The court properly exercised its discretion in rejecting the request for leniency that defendant made at the hearing. Defendant’s additional arguments that he complied with the agreement and that he was not informed, at the time of his plea, that he had to complete both residential and aftercare portions of the program are unpreserved and we decline to review them in the interest of justice. *260Were we to review these claims, we would find that the record establishes defendant’s awareness of the aftercare condition, and that the court properly found him to be in violation of that condition, as well as the no-arrest condition of the plea agreement. Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.